DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 10/05/20 is too numerous for the examiner consider their relevancy, the applicant should provide a list of relevant prior art and a concise explanation of their relevance.  The information disclose has been placed in the application file, but the information referred to therein has not been considered.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-10, 13-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shelton, IV et al, US Pub. 2017/0296173, in view of Palmer et al, US Patent No. 8,499,966.
Shelton et al disclose a method for operating a surgical instrument comprising: a surgical  instrument system 21000 comprises a handle 21010 and a stapling assembly, or loading unit, 21030 attached to a shaft 21020 of the handle 21010; the loading unit 21030 comprises a proximal end, or bayonet connector, 21032 configured to releasably attach the loading unit 21030 to the shaft 21020, the loading unit 21030 comprises an anvil 21040 and an attachable cartridge jaw 21050; the cartridge jaw 21050, once attached to the loading unit 21030, is pivotable between an open position and a closed, or clamped, position; the cartridge jaw 21050 

Palmer et al disclose a method of moving a delivery member of a dispensing device for administration for transactional dosage forms which may include RFID detection with passive or active tags on items, such as bracelet, necklace, clip, etc. (see col. 22, line 65+).
In view of Palmer et al’s teachings, it would have been obvious for a person of ordinary skill in the art at the time the invention was made to modify the teachings of Shelton et al to include the option of providing each clip with their unique identity in order to allow to perform different type of stapling functions (i.e. allow one cartridge store clips for different type of tissues and/or devices). Such modification would provide greater convenience to the user by allowing the user to staple different tissues or items using one single cartridge. Furthermore, the position of the RFID is just merely an engineering design choice for meeting customer requirements, failing to provide any technical advantages. Therefore, it would have been an obvious extension as taught by the prior art.
Response to Arguments
Applicant's arguments filed 01/15/21 have been fully considered but they are not persuasive. See examiner remarks.
Remarks:
Regarding the IDS filed 10/05/20:

An applicant’s duty of disclosure of material information is not satisfied by presenting a patent examiner with “a mountain of largely irrelevant data from which he is presumed to have been able, with his expertise and with adequate time, to have found the critical data.  It ignores the real world conditions under which examiners work.”  Rohm & Haas Co. v. Crystal Chemical Co., 722 F.2d 1556, 1573, 220 U.S.P.Q. 289 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984).  See Golden Valley Microwave Foods Inc. v. Weaver Popcorn Co. Inc., 24 U.S.P.Q.2d 1801 (N.D. Ind. 1992); Molins PLC v. Textron Inc., 26 U.S.P.Q.2d 1889, 1899 (D. Del. 1992); Penn Yan Boats, Inc. v. Sea Lark Boats, Inc. et al., 175 U.S.P.Q. 260, 272 (S.D. Fl. 1972).  It is unreasonable for Examiner to review all of the cited references thoroughly.  If signing the accompanying 1449 forms, the Examiner would be merely acknowledging the submission of the cited references and indicating that only a cursory review has been made.
Additionally, applicant is reminded of MPEP 2004, paragraph 13:
It is desirable to avoid the submission of long lists of documents if it can be avoided. Eliminate clearly irrelevant and marginally pertinent cumulative information. If a long list is submitted, highlight those documents which have been specifically brought to applicant's attention and/or are known to be of most significance. See Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), aff 'd, 479 F.2d 1338, 178 USPQ 577 (5th Cir. 1973), cert. denied, 414 U.S. 874 (1974). But cf. Molins PLC v. Textron Inc., 48 F.3d 1172, 33 USPQ2d 1823 (Fed. Cir. 1995).

the applicant claims that RFID is positioned on the first clip instead of the cartridge. The prior art (Shelton, IV et al, US 2017/0296173) disclose a similar surgical device (example figs. 60/80) and a method for operating the device which includes having an RFID on the staple cartridge so that the controller identifies the type of cartridge in order to determine the appropriate length of the firing stroke length for the cartridge. With respect to the clips being positioned within the storage chamber, a crimping drive configured to move a first jaw and a second jaw to a closed position during crimping stroke, wherein one of the clips is crimped around tissue of a patient during crimping stroke, this describes the basic function of the device. With respect to the amendment (having the RFID tags on the first clip), the secondary reference (Palmer et al) discloses having a tagged clip that can be active or passive. Modifying Shelton et al to included tagged clips would provide a first clip with a RFID. Furthermore, the position of the RFID is just merely an engineering design choice for meeting customer requirements, failing to provide any technical advantages. Although the examiner has cited specific figures and columns, the applicant should review the prior at large to fully understand the complete scope of the prior art. The applicant’s argument is not persuasive. Refer to the rejection above.   
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
6.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL ST CYR whose telephone number is (571)272-2407.  The examiner can normally be reached on M to F 8:00-8:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DANIEL . ST CYR
Examiner
Art Unit 2876


/DANIEL ST CYR/Primary Examiner, Art Unit 2876